 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
        JENNIFER SANCHEZ,
 7                            Plaintiff,
 8          v.
                                                       C17-1353 TSZ
 9      ELAINE DUKE, Secretary, United
        States Department of Homeland                  MINUTE ORDER
10      Security, Immigration and Customs
        Enforcement,
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties’ fourth stipulated motion for extension, docket no. 22, is
   GRANTED as follows. The deadline for written discovery, i.e., November 12, 2018,
15
   remains in full force and effect. The deadline for depositions is EXTENDED to
   November 19, 2018.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 12th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
